      Case 2:19-cv-14685-JCZ-JVM Document 231 Filed 05/18/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JESSE HERNANDEZ                     *              CIVIL ACTION NO. 19-14685
                                     *
 VERSUS                              *              SECTION: “A”(1)
                                     *
 HUNTINGTON INGALLS                  *              JUDGE JAY C. ZAINEY
 INCORPORATED, ET AL.                *
                                     *              MAGISTRATE JUDGE
                                     *              JANIS VAN MEERVELD
 *********************************** *

                                   ORDER AND REASONS

       Before the Court is the Motion for More Definite Statement filed by Honeywell

International Inc., as alleged successor-in-interest to Allied Chemical Corporation (“Allied”).

(Rec. Doc. 162). This motion was filed “in the alternative if plaintiff’s claims [were] not

dismissed” pursuant to Allied’s Rule 12(b)(6) Motion to Dismiss. That Motion to Dismiss was

denied by the District Court on May 8, 2020. For the following reasons, Allied’s Motion for More

Definite Statement is also DENIED.

                                          Background

       Plaintiff Jesse Hernandez was diagnosed with malignant mesothelioma in February 2019.

On November 6, 2019, he filed suit in state court against a number of asbestos manufacturers,

asbestos suppliers, and former employers, among others, alleging their negligence in causing his

mesothelioma. The matter was removed on December 19, 2019. Presently at issue are Hernandez’s

allegations as to Allied, which Hernandez describes as an “Asbestos Premises Defendant.” In

paragraphs 41 and 42 of his Petition, Hernandez alleges that he worked at the family grocery store

and delicatessen from 1957 through 1966 and that during that time he was exposed to asbestos

because “plant workers would come in with asbestos dust on their clothes and he would have to

clean the surfaces they frequented and ate lunch at.” He alleges the plant workers were

                                                1
       Case 2:19-cv-14685-JCZ-JVM Document 231 Filed 05/18/20 Page 2 of 4



occupationally exposed to high concentrations of asbestos on a regular basis. He also alleges that

he lived in the family home directly across the street from an Allied plant from 1949 through 1971.

He also alleges generally that Asbestos Premises Defendants “committed these negligent acts

knowing full well that its employees . . . would be contaminated and injuries would follow or were

substantially certain to follow.”

        On March 4, 2020, Allied filed a Motion to Dismiss, arguing that Hernandez had failed to

state a claim against it. On the same day, Allied filed, in the alternative, the present Motion for

More Definite Statement. In denying Allied’s Motion to Dismiss, the District Court found it

“plausible that [Allied] owed a duty to Hernandez.” (Rec. Doc. 221, at 5). The District Court

explained that Hernandez’s allegations “establish that the damage was foreseeable and that the

danger from the asbestos dust on the [Allied] employees’ clothing was probable.” Id. The District

Court concluded that “Hernandez has established enough facts to support a claim for negligence.”

Id. at 6.

                                        Law and Analysis

        Federal Rule of Civil Procedure 12(e) provides that “[a] party may move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ. Proc. 12(e). The

standard for evaluating a motion for more definite statement is whether the complaint “is so

excessively vague and ambiguous as to be unintelligible and as to prejudice the defendant seriously

in attempting to answer it.” Babcock & Wilcox Co. v. McGriff, Seibels & Williams, Inc., 235

F.R.D. 632, 633 (E.D. La. 2006) (quoting Advanced Commc'ns Techs., Inc. v. Li, No. 05 CIV.

4628 (RWS), 2005 WL 3215222, at *3 (S.D.N.Y. Nov. 30, 2005)).




                                                 2
      Case 2:19-cv-14685-JCZ-JVM Document 231 Filed 05/18/20 Page 3 of 4



       Given the liberal pleading standard set forth in Rule 8, Rule 12(e) motions are disfavored.

Reedom v. Jones, No. CIV.A. 10-375, 2010 WL 4875636, at *1 (E.D. La. Nov. 22, 2010). The

Fifth Circuit has explained that “it is clearly the policy of the Rules that Rule 12(e) should not be

used to frustrate this policy by lightly requiring a plaintiff to amend his complaint which under

Rule 8 is sufficient to withstand a motion to dismiss.” Mitchell v. E-Z Way Towers, Inc., 269 F.2d

126, 132 (5th Cir. 1959). The tools of discovery, and not a motion for more definite statement, are

the appropriate vehicle to develop the facts of the case. Id.

       In its motion, Allied argues that the Petition is “devoid of any specific claim that Allied

was negligent or at fault in causing him to be exposed to asbestos.” Allied argues that even if one

assumes that it was Allied workers who entered Hernandez’s family store and exposed him to

asbestos from his clothes, these allegations cannot establish that Allied owed a duty to Hernandez.

It requests that if Hernandez’s claims are not dismissed that he be required to plead a more definite

statement so that Allied can adequately respond to his Petition.

       The District Court has already concluded that the facts alleged by Hernandez are sufficient

to state a claim for relief. In doing so, the District Court construed Hernandez’s Petition as alleging

that Allied plant workers would come into the store where Hernandez worked with asbestos on

their clothes. The Court explicitly rejected Allied’s argument that these allegations were

insufficient to establish that Allied owed a duty to Hernandez. The Petition is not “so excessively

vague” as to be “unintelligible.” Allied has failed to explain with any detail how it would be

prejudiced in responding to the Petition. The additional facts it seeks can be sought out in

discovery. Allied is not entitled to a more definite statement under Rule 12(e).




                                                  3
     Case 2:19-cv-14685-JCZ-JVM Document 231 Filed 05/18/20 Page 4 of 4



                                         Conclusion

      For the foregoing reasons, it is ordered that Allied’s Motion for More Definite Statement

(Rec. Doc. 162) is DENIED.

      New Orleans, Louisiana, this ____ day of May, 2020.



                                                      Janis van Meerveld
                                                  United States Magistrate Judge




                                              4
